

116 HR 7514 IH: Gabby’s Law Act 
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7514IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to require, as a condition of participation under the Medicare program, each hospital to adopt and implement evidence-based sepsis protocols, and for other purposes.1.Short titleThis Act may be cited as the Gabby’s Law Act .2.Requirement as condition of participation under Medicare program for hospitals to adopt and implement evidence-based sepsis protocols(a)In generalSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—(1)in subparagraph (W), by moving the margin of such subparagraph 2 ems to the left;(2)in subparagraph (X)—(A)by moving the margin of such subparagraph 2 ems to the left; and(B)by striking and at the end; (3)in subparagraph (Y)(ii)(V), by striking the period at the end and inserting , and; and(4)by inserting after subparagraph (Y) the following new subparagraph:(Z)beginning on the date that is one year after the date of the enactment of this subparagraph, in the case of a hospital—(i)to adopt, implement, and periodically update evidence-based sepsis protocols (as defined in section 1861(kkk)); and(ii)to ensure that professional staff of the hospital with direct patient care responsibilities and, as determined appropriate by the hospital, staff of the hospital with indirect patient care responsibilities (including laboratory and pharmacy staff) periodically receive training (which shall be updated in accordance with any substantial update made under clause (i) to the evidence-based sepsis protocols of the hospital) to implement such evidence-based sepsis protocols..(b)Evidence-Based sepsis protocols definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:(kkk)Evidence-Based sepsis protocolsThe term evidence-based sepsis protocols means, with respect to a hospital, protocols based on generally accepted standards of care for the early recognition and treatment of individuals with sepsis, severe sepsis, or septic shock and that include each of the following:(1)A process for identifying (including through screenings) and providing treatment for adults with sepsis, severe sepsis, or septic shock, taking into account whether such treatment is being provided as an inpatient hospital service or in the emergency department of the hospital.(2)A process for identifying (including through screenings) and providing treatment for children with sepsis, severe sepsis, or septic shock, taking into account whether such treatment is being provided as an inpatient hospital service or in the emergency department of the hospital.(3)A process and explicit criteria for excluding certain individuals, such as an individual with an exclusionary clinical condition (as specified by the hospital) or an individual who has elected palliative care, from the process described in paragraph (1) or (2).(4)Guidelines for hemodynamic support with explicit physiologic and treatment goals, a methodology for invasive and non-invasive hemodynamic monitoring, and timeframe goals.(5)With respect to children (including infants), guidelines for fluid resuscitation consistent with any evidence-based guidelines for severe sepsis and septic shock that have defined therapeutic goals for children.(6)A process for identifying the infectious source of the sepsis, severe sepsis, or septic shock and delivering early broad spectrum antibiotics with timely reevaluation to adjust treatment in a manner that targets any identified infectious source.(7)Criteria for use, based on accepted evidence of vasoactive agents..